Exhibit 10.1

 

ACTION IN WRITING

 

OF THE BOARD OF DIRECTORS OF

 

QUEST PATENT RESEARCH CORPORATION

 

November 10, 2017

 

Pursuant to Section 141(f) of the Delaware General Corporation Law, the
undersigned, constituting all of the members of the board of directors of Quest
Patent Research Corporation, a Delaware corporation (the “Corporation”), by this
Action in Writing do hereby consent to the adoption of the following resolutions
this 10th day of November, 2017

 

RESOLVED, that, the 2017 Equity Incentive Plan (the “Plan”) of this Corporation,
pursuant to which 150,000,000 shares of the common stock, par value $0.00003 per
share (“Common Stock”), are reserved for issuance pursuant to awards granted
under Plan, in the form presented to and reviewed by the directors of this
Corporation, be and hereby is, adopted by the directors of this Corporation; and
it is further

 

RESOLVED, that any shares of Common Stock, when issued pursuant to the Plan, be
duly and validly authorized and issued, fully paid and non-assessable; and it is
further

 

RESOLVED, that as compensation for services rendered to the Corporation, the
Corporation shall issue the following number of shares of Common Stock to the
persons listed below:

 

Name  No. of Shares  Jon C. Scahill   60,000,000  Dr. William Ryall Carroll 
 5,000,000  Timothy J. Scahill   5,000,000      70,000,000 

 

and it is further

 

RESOLVED, that the officers of this Corporation be, and hereby are, authorized
and empowered to execute and deliver, in the name and behalf of this
Corporation, a restricted stock agreement with respect to the shares granted
pursuant to this Action in Writing, provided, however, that with respect to the
grant to Jon C. Scahill, the restricted stock agreement may be executed by any
other director in the name and on behalf of this Corporation; and it is further

 

RESOLVED, that the Secretary or any Assistant Secretary or any other officer of
this Corporation, be, and hereby is, authorized to certify as to the adoption of
any or all of the foregoing resolutions.

 

THIS ACTION IN WRITING may be executed in counterparts, which together
constitute this action in writing.

 

  /s/ Jon C. Scahill   Jon C. Scahill       /s/ William Ryall Carroll   Dr.
William Ryall Carroll       /s/ Timothy J. Scahill   Timothy J. Scahill

 